Citation Nr: 9920085	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 RO decision which denied the 
veteran's claim for service connection for PTSD.  In 
September 1996, the Board remanded the veteran's case to the 
RO for further evidentiary development.  The case was 
returned to the Board in April 1999. 


REMAND

In its September 1996 remand, the Board directed the RO to 
request information from the veteran regarding:  stressful 
events during service (i.e. PTSD stressors), treatment for 
injuries from a mortar attack during service, and sources of 
treatment for his psychiatric disorder.  The remand also 
directed the RO to obtain the veteran's treatment records 
from the Bakersfield VA Outpatient Clinic and the Kern County 
mental health department.  Pursuant to the Board's remand, 
the RO did indeed send the veteran a letter in October 1996, 
requesting information; however, he did not respond.  
Additionally, the RO obtained the veteran's treatment records 
from the Bakersfield VA facility.  The RO did not, however, 
make any attempt to obtain the veteran's records from the 
Kern County mental health department.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Court or the Board confers on a veteran (or 
claimant) the right to compliance with the remand orders, as 
a matter of law, and the Secretary of VA has a concomitant 
duty to ensure compliance with the terms of a remand.  As 
there was not full compliance with the Board's September 1996 
remand (as noted above), the case must again be remanded to 
the RO.  Id.  

Since the case has to be remanded so that outstanding records 
can be obtained (from Kern County mental health department), 
the veteran should be given one more opportunity to provide 
the information outlined in the Board's September 1996 
remand.  The veteran is hereby informed that the duty to 
assist is not a one-way street; he is obligated to comply 
with the VA's requests for information, in a timely fashion.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete treatment records from the Kern 
County mental health department.

2.  The RO should send another letter to 
the veteran requesting the information 
outlined in the Board's September 1996 
remand (and in the October 1996 letter 
from the RO), and he should be given 90 
days to respond.  If, and only if, a 
response is submitted, should the RO 
continue with the development originally 
requested in the September 1996 remand 
pertaining to obtaining outstanding 
evidence and scheduling a VA examination.
 
3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


